08/06/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 19-0199



                             No. DA 19-0199

IN THE MATTER OF:

S.G.-H.M., JR.,

           A Former Youth Under the Age of 18.


                                 ORDER

     Upon consideration of Appellant’s motion, and good cause

appearing therefore,

     IT IS HEREBY ORDERED that the Motion to Supplement Record

on Appeal is GRANTED. The transcript of the hearing dated July 10,

2013, shall be placed in the file of this Court for this cause. The Clerk

shall serve a copy of this Order upon the court reporter.




                                                                   Electronically signed by:
                                                                         Mike McGrath
                                                            Chief Justice, Montana Supreme Court
                                                                            ORDER
                                                                        August  6 2020